Citation Nr: 1613914	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include a skin disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 2003 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection dermatophytosis of the feet.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement service connection for a bilateral foot disability, to include a skin disability, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In January 2016, the Veteran provided testimony from Seattle, Washington, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  Subsequently, additional evidence accompanied by waiver has been received by VA.  38 C.F.R. § 20.1304(c) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that a skin condition affecting the feet had its onset during service.  At the January 2016 Board hearing, the Veteran testified that she had chronic skin problems with the feet during active service, including athlete's foot (tinea pedis) and dermatophytosis.  At the January 2016 Board hearing, the Veteran advanced that symptoms of a skin disorder of the feet, including redness, cracking, bleeding, and itching have been recurrent since service separation.  See January 2016 Board hearing transcript.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007). 

New VA Examination 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An October 2006 service treatment record reflects treatment for dermatophytosis.  A January 2007 service treatment records reflects dermatophytosis as an active "problem."  An August 2008 service treatment record reflects treatment for a foot fungus.  A May 2008 report of medical history reflects the Veteran reported skin diseases, and a May 2008 report of medical history reflects the Veteran reported athlete's foot. 

The Veteran received a VA skin examination for compensation purposes in November 2012.  At the outset, the Board notes that the November 2012 VA examination is not necessarily inadequate for purposes of determining whether the Veteran is entitled to service connection for a foot disability; however, the Board acknowledges that at the time the VA examination was conducted the skin conditions at issue were either resolved or were not flaring up.  

At the November 2012 VA skin examination, the VA examiner diagnosed the service-connected bilateral onychomycosis.  The November 2012 VA examiner did not address any other skin condition of the feet, including tinea pedis and/or dermatophytosis.  While the Board does not specifically find that the November 2012 VA skin examination was inadequate and/or based upon an inaccurate factual premise, in light of the intermittent nature of the skin symptoms claimed to be part of a foot disorder, the Board will request a new VA examination to assist in determining whether the Veteran has a bilateral foot disability that is related to service.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA treatment for a skin disorder.  On remand the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of skin conditions, not already of record.

2.  Schedule a VA dermatology or skin disorders examination to help determine whether the Veteran has a currently diagnosed skin disorder of the feet, to include tinea pedis and dermatophytosis, that is related to service.  The examiner should obtain a full and accurate history from the record and from the Veteran, and indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

The examiner should provide the following opinions:   

A) Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed tinea pedis is related to service? 

B) Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed dermatophytosis is related to service? 

C) Does the Veteran have any other skin disability of the 
feet other than bilateral onychomycosis?  If so, is it as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral foot disability, including a skin disability other than bilateral onychomycosis, is related to service?

3.  Then, readjudicate the issue of service connection for a bilateral foot disability, to include a skin disability.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





